Exhibit 10.43.1

[sitela02.jpg]
2015 Global Management Incentive Plan – ELT Leader



--------------------------------------------------------------------------------



Objective:
Sitel’s incentive plans are designed to attract, reward and retain designated
associates for performance that has a significant impact on Sitel’s overall
success. They are intended to motivate plan participants by linking incentive
compensation to reaching designated performance goals.


General Terms and Conditions
Incentive Plan:
The General Terms and Conditions, the Incentive Performance Award Metrics set
out in Appendix A and the country specific exceptions/terms and conditions set
out in Appendix B, shall constitute the Sitel 2015 Global Management Incentive
Plan (“Plan”).
Sitel:
Sitel as referenced in this Plan shall mean the Sitel entity that employs each
Plan Participant.
Effective Dates:
The Plan is effective for the calendar year January 1, 2015 through December 31,
2015 unless otherwise modified, extended or terminated as provided for herein.
Participant Eligibility:
Appendix A sets out specifically those Associates whose positions are included
as eligible Plan participants (“Participant”), subject to the eligibility
requirements set out herein.
Date of Eligibility:
Associates must be hired into an eligible position prior to October 1, of each
Plan year in order to participate in any component of the Plan for that year.
Associates become eligible the first day of the month following their hire into
an eligible position. Associates promoted or transferred internally become
eligible the first day of the month following their promotion or transfer into
an eligible position.
Associates becoming eligible for the Plan as a result of promotion or transfer
into an eligible position during a Plan year will be eligible for a pro-rated
award tied to the number of full months the associate was eligible to
participate in the Plan. Associates moving from or between positions covered by
different incentive plans will be eligible for a pro-rated award tied to the
number of full months in each plan.
(Example: A participating Senior Vice President, who is in the Plan as of
January 1, 20xx, is promoted to the Executive Leadership Team on July 20, 20xx.
His/her annual award payout would be prorated for seven (7) months at the Senior
Vice President level and five (5) months at the ELT level.



Page 1 of 1

--------------------------------------------------------------------------------



Eligible for Single Plan:
Associates are eligible to participate in only one incentive plan at a time.
Associates in Director and above positions who participate in the Plan are not
eligible to participate in any other company or client sponsored incentive
plans.
Performance Requirements:
Associates are not eligible to participate in this Plan while on a written
Performance Improvement Plan (PIP).
Termination:
Participation in the Plan terminates immediately on the date of termination
which shall mean the last day of active employment regardless of whether
voluntary or involuntary or whether the individual is provided advance notice of
the termination of employment. Associates are not eligible for any payouts under
a Plan if they are not employed on the payout date, unless otherwise set out
herein or required by law or employment agreement.
Leave of Absence:
Except where prohibited by local law, Participants on approved leaves are
eligible only in those full months in which they are actively working. For
example, a Participant is on leave of absence in November and December of 20xx,
his/her annual award payout would be prorated for ten (10) months..
Calculation/Timing of Award Payments:
If Plan goals are met, earned awards will be calculated using the Participant’s
annualized base pay in effect on the last day of the performance period. Base
pay does not include any non-standard payments such as overtime, hiring bonuses,
special incentive awards, travel allowances, expatriate allowances, mobility
allowances, 13th month bonuses or other payments. Plan awards are not a part of
salary.
Earned awards will be paid as soon as administratively possible following
publication of each performance period’s financial results and awards earned for
a calendar fiscal year will be paid no later than March 15 of the calendar year
following the calendar year for which the bonus is earned.
Forfeiture of Awards:
Any Participant who manipulates or attempts to manipulate the Plan for personal
gain is not eligible to participate in this Plan, will forfeit any potential
awards, and will be subject to appropriate disciplinary action up to and
including termination of employment.
Taxes:
All payouts will be subject to applicable withholding taxes for the respective
tax jurisdiction.
Administration
Sitel retains the right to adjust, amend, terminate, suspend or make exceptions
to the Plan at its discretion where legally allowed, based on factors including,
but not limited to, compliance with laws and/or the Sitel Code of Conduct. In
the event of such action, written notification will be provided to Participants.
Sitel retains the right to resolve all decisions, questions and issues arising
under the Plan and all decisions shall be final. All exceptions to the Plan
shall be approved in writing by the Compensation Committee of the Board of
Directors of SITEL Worldwide Corporation (the “Compensation Committee”).
Award payments are subject to final approval of Sitel senior management and/or
the Compensation Committee, where legally allowed.





Page 2 of 2 CONFIDENTIAL





--------------------------------------------------------------------------------



Participation in this Plan does not imply nor constitute a contract of
employment for a definite term. Payment on any particular occasion of any award
amount in accordance with this Plan shall not create the presumption that any
further bonus amount will be paid to the Participant thereafter under this Plan
or otherwise or that any amount paid should in any way be considered a part of
salary.
The information in the Plan, including the Incentive Performance Award Metrics,
are confidential and proprietary, and shall not be disclosed unless allowed or
required by law, other than to the Associate’s spouse (or legal equivalent)
and/or tax advisor.
Participants must sign to acknowledge their understanding and acceptance of the
Plan. Please retain a copy and return the signed Plan to Jim Flynn at 3102 West
End Avenue, Suite900, Nashville, TN, USA 37203 or scan and email to
jim.flynn@sitel.com.



--------------------------------------------------------------------------------



Plan Acknowledgment
I acknowledge, understand and accept the terms of the Incentive Plan, including
Appendix A and B.




__________________________________________________ _____________________
________
Printed Name                 Site Country


__________________________________________________
_____________________            
Associate Signature              Date













Page 3 of 3 CONFIDENTIAL





--------------------------------------------------------------------------------





APPENDIX A


ELT - BU INCENTIVE PERFORMANCE AWARD METRICS
Plan Type:  
Global Management Incentive Plan - __________________
Performance Period:
Performance is measured on an annual basis.
Annual Total Target Incentive Opportunity: 
Annual Total Target Incentive Opportunity is the annual value of incentive
earned at 100% achievement of all performance metrics.  This value is expressed
as a percentage of annual base pay (as set forth in the Participant’s employment
agreement, if applicable). Base pay shall be as defined in the Plan.
Performance Measures, Weights, and Calculation Frequency:
Performance measures represent the objectives of the compensation plan.  Each
performance measure is assigned a weight that indicates the percentage of the
Total Target Incentive Opportunity that is allocated to each measure. Weights
are zero-sum within the Total Target Incentive Opportunity and will always add
to 100%.
Plan Type: Global Management Incentive Plan (ELT)
•
70% Annual Global Adjusted EBITDA - Annual Global Adjusted EBITDA as used herein
shall mean Adjusted EBITDA as determined in accordance with the terms of our
Senior Secured Credit Facility.



% goal attainment
85
90
95
100
105
110
115
120
% payout
25
50
75
100
125
150
175
200



•
30% Annual Global Cash Flow – Global Cash Flow as used herein shall mean net
cash, before interest, provided by operating activities less net cash used from
investing activities as determined on a consolidated basis for SITEL Worldwide
Corporation and its direct and indirect subsidiaries in accordance with United
States generally accepted accounting principles.



% goal attainment
Threshold
Goal
Maximum
% payout
25
100
125



For all metrics – interpolate attainment and payout within the ranges above.
Attainment will be rounded down to the closest tenth of a percent (e.g. 90.15
rounds down to 90.1).
Goals for the annual global performance measures are set by the Compensation
Committee.  No award attributable to a metric shall be paid out unless the
threshold for the metric has been met.   Exception to or revision of annual
global performance goals, where allowed by law, may be made only by approval of
the Compensation Committee.







Page 4 of 4 CONFIDENTIAL





--------------------------------------------------------------------------------









Plan Acknowledgment
I acknowledge, understand and accept the terms of the Incentive Plan, including
Appendix A and B.




__________________________________________________ _____________________
________
Printed Name                 Site Country


__________________________________________________
_____________________            
Associate Signature              Date


    





Page 5 of 5 CONFIDENTIAL





--------------------------------------------------------------------------------





APPENDIX B
COUNTRY SPECIFIC EXCEPTIONS/TERMS AND CONDITIONS
UNITED STATES AND CANADA
Rehired Associates: Associates eligible to participate in the Plan during their
last employment are considered as follows:
•
If rehired more than 1 year after the date of termination - the associate must
fulfil the eligibility waiting period as a new hire.

•
If rehired 1 year or less than after termination - the associate will be
eligible on the first day of re-employment.

CANADA
Associates on leave of absence must return to active employment with Sitel or an
affiliate in the same or a comparable position following an approved leave of
absence to be eligible for an award.
BRAZIL
Only those associates otherwise eligible under the Plans for whom there are
executed employment agreements as of the date of payment are eligible to receive
such payments. Sitel and its subsidiaries reserve the right to adjust, amend,
terminate or suspend the incentive plans in the case of a tough justification
without the obligation to pay any indemnity to the associates.
To the extent payments under incentive plans are salary, Sitel or its
subsidiaries or affiliates will not change the terms of the incentive plans
without the associate’s consent.
COLOMBIA
Any awards paid under incentive plans is not a part of associate’s salary.
UK
Associates on maternity leave will have their incentive pay prorated for the
time they are absent from work but payment will include a two-week period of
compulsory maternity leave.
POLAND
An associate who has left Sitel or its subsidiaries or affiliates will be
eligible for an incentive payment as long as they were employed at the end of
the Plan year.
When an associate signs the Plan document, the Plan cannot be changed without
the associate’s agreement.
The Plan document forms part of the associate’s employment conditions.
In the event of a Participant's death the award must be paid to the spouse or
other entitled person, if no one is entitled it will be included in the
hotchpots.
GERMANY
Eligible participants may have bonus eligibility included in their contracts.
This document is a target agreement which covers the contractual obligation.
Award payments are not subject to the final approval of Sitel senior management.
If goals are achieved as agreed in the incentive plan Sitel is obliged to pay
the incentive.
SPAIN
Sitel and its subsidiaries or affiliates do not reserve the right to adjust,
amend, extend, terminate or suspend incentive plans at their discretion.





Page 6 of 6 CONFIDENTIAL



